By order of the Bankruptcy Appellate Panel, the precedential effect
                of this decision is limited to the case and parties pursuant to 6th
                Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                    File Name: 11b0008n.06

             BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT


In re   PETER S. HOLLINGTON,                                  )
             Debtor.                                          )
                                                              )
_____________________________                                 )
                                                              )      No. 10-8086
PETER S. HOLLINGTON,                                          )
           Appellant,                                         )
v.                                                            )
                                                              )
MARGARET E. RUF,                                              )
         Appellee.                                            )


                                    Filed: November 17, 2011

        Before: BOSWELL, McIVOR, and RHODES, Bankruptcy Appellate Panel Judges.

                                      __________________

                                           ORDER
                                      __________________

        On December 10, 2009, Peter S. Hollington, (“Hollington”), filed a complaint to determine

the dischargeability of certain debts arising from his 2008 divorce from Margaret E. Ruf, (“Ruf”).

Specifically, Hollington alleged that his obligation to pay the mortgage on the marital residence as

well as his obligation to pay his children’s private school tuition were dischargeable in his chapter

11 bankruptcy. The bankruptcy court issued a “Memorandum of Opinion” on July 30, 2010, in

which it concluded that both debts were excepted from Hollington’s discharge pursuant to 11 U.S.C.

§ 523(a)(15). The bankruptcy court issued a judgment in accordance with its opinion that same day.

Hollington appealed that portion of the bankruptcy court’s decision which found the obligation to
pay the children’s tuition non-dischargeable. He did not, however, appeal the portion of the

bankruptcy court order regarding the marital residence.

        In issuing its July 30, 2010, decision, the bankruptcy court relied in part on Gibson v. Gibson

(In re Gibson), 219 B.R. 195 (B.A.P. 6th Cir. 1998) in which the Bankruptcy Appellate Panel of the

Sixth Circuit concluded that a debtor’s obligation to pay existing third-party obligations under an

Ohio divorce decree was a debt incurred by the debtor in connection with the divorce decree and,

therefore, non-dischargeable. Although Gibson was decided prior to enactment of BAPCPA, it is

still good law and its holding is controlling as to the issue in this case.

        After reviewing the record, the parties’ briefs, and applicable law, this Panel determines that

no jurisprudential purpose would be served by a panel opinion. The bankruptcy court’s findings of

fact are not clearly erroneous and its conclusions of law are correct. We therefore affirm the

bankruptcy court’s decision for the reasons stated by that court in its well-written opinion.

                                        ENTERED BY ORDER OF THE PANEL



                                              /s/ Leonard Green
                                        __________________________________
                                                       Clerk